10

lL

12
13
14
15
16
17
18
19
20

21
22

23

24

25

26

27

28

Case 1:18-cv-01505-NONE-BAM Document 13 Filed 01/10/19 Page 1 of 3

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
RANDY L, BARROW, State Bar No, 111290
Supervising Deputy Attorney General
LINDA GANDARA (SBN 194667)
ALI A, KARAOUNI, (SBN 2608490
Deputy Attorneys General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244- 2550

Telephone: (916) 210-7795

Fax: (916) 327-2319

E-mail: Ali. Karaouni@doj.ca.gov

 

Attorneys for Defendant
Department of Fish & Wildlife

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

FRESNO DIVISION

 

PETER STAVRIANOUDAKIS, ET AL.,

Plaintiffs,
Vv.
U.S. DEPARTMENT OF FISH &
WILDLIFE, ET AL.,
Defendants.

 

 

 

The California Attorney General, counsel for defendant CHARLTON H. BONHAM, in his
official capacity as Director of California Department of Fish and Wildlife, hereby files this

Notice of Appearance to inform the Court of assigned counsel for defendant in this proceeding.

1:18-cv-01505-LJO-BAM
NOTICE OF APPEARANCE

 

Notice of Appearance (1:18-cv-01505-LJO-BAM)

 
a

SD

10
11
12
13
14
15

16
17
18
19

20-

21
22
23
24
25
26
27
28

 

Case 1:18-cv-01505-NONE-BAM Document 13 Filed 01/10/19 Page 2 of 3

Defendant hereby notifies the Court that the attorney with principal charge of the case is as

follows:

Ali A, Karaouni, Deputy Attorney General
1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 210-7795

E-mail: Ali. Karaouni@doj.ca.gov

Dated: January 10, 2019 Respectfully submitted,.

XAVIER BECERRA

Attorney General of California
RANDY L. BARROW

Supervising Deputy Attorney General

/s/_ Ali A. Karaouni
ALI A. KARAOUNI
Deputy Attorney General
_ Attorneys for Defendant
Department of Fish & Wildlife

$A2018303447
33729865 .docx

 

Notice of Appearance (1:18-cv-01505-LJO-BAM)

 
 

Case 1:18-cv-01505-NONE-BAM Document 13 Filed 01/10/19 Page 3 of 3

CERTIFICATE OF SERVICE
Case Name: Peter Stavrianoudakis, et al.v. No. United States District Court of Appeal,
U.S. Department of Fish & Third Appellate District
Wiildlife, et al. 1:18-cv-01505-LJO-BAM

 

 

I hereby certify that on January 10, 2019, J electronically filed the following documents with the
‘Clerk of the Court by using the CM/ECF system:

NOTICE OF APPEARANCE

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 10, 2019, at Sacramento,
California.

Ali A. Karaouni /s/ Ali A. Karaouni
Declarant — Signature

 

$A2018303447
33733207.docx
